AlleN, J.
School districts, incorporated by act of the General Assembly, are public municipal corporations, and as such come under the provisions of Article VII of the Constitution, entitled “Municipal corporations” (see Smith v. School Trustees, 141 N. C., 150, where the question is fully discussed. Also Williams v. Comrs., 176 N. C., 557), and not under Article VIII, which “Is entitled “Corporations other than municipal,’ and section 1 would seem clearly to have reference to private or business corporations, and does not refer to public or quasi-public corporations acting as governmental agencies.” Mills v. Comrs., 175 N. C., 218.
There is therefore no error in holding that the act of 1919, amending the act incorporating the school district, a municipal corporation, is not in conflict with Article VIII, section 1, of the Constitution, which applies to private corporations.
Affirmed.